Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18 and 20 of U.S. Patent No. 11,139,864. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are either anticipated by or obvious variants of patent claims 1, 2, 4-6, 13, 14, 16-18.  For example, patent claim 18 includes all limitations of independent claim 1.  Patent claim 1 includes all limitations of independent claim 18.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-15, 18 and 20.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1-15, 18 and 20.
Present Application Claims (17/492,152)
Patent claims (US11,139,864)
1.(Original) A terminal device for transmission of reference signals, the terminal device comprising: at least two physical antenna ports; and processing circuitry, the processing circuitry being configured to cause the terminal device to:



 

create a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmit, in the virtual antenna port, as many uplink reference 
signals as there are physical antenna ports. 

 2. (Original) The terminal device according to claim 1, wherein the terminal device only has access to non-coherent precoders for uplink transmission.  
3. (Original) The terminal device according to claim 1, wherein the terminal device only has access to non-coherent precoders and partial-coherent precoders for uplink transmission.  
4. (Original) The terminal device according to claim 1, wherein the reference signals are transmitted over a frequency interval, the virtual antenna port is created by applying virtualization weights to the physical antenna ports, and the virtualization weights are different for different frequency subbands within the frequency interval.  
5. (Original) The terminal device according to claim 1, wherein one single virtual antenna port is created.  
6. (Original) The terminal device according to claim 1, wherein the virtual antenna port is created for all physical antenna ports of the terminal device.  
7. (Original) The terminal device according to claim 1, wherein the terminal device has four or eight physical antenna ports in total.  
8. (Original) The terminal device according to claim 1, wherein each physical antenna port is fed by its own power amplifier.  
9. (Original) The terminal device according to claim 1, wherein each physical antenna port is operatively connected to only a single antenna element or an array of at least two antenna elements.  
10. (Original) The terminal device according to claim 9, wherein the antenna element or the array of at least two antenna elements of at least two of the physical antenna ports are arranged at the terminal device to point in at least two mutually different pointing directions.  
11. (Currently Amended) The terminal device according to claim 1, wherein the uplink reference signals are sounding reference signals (SRSs).  
12. (Original) The terminal device according to claim 1, wherein the terminal device is further configured to obtain an indication of inferior physical radio propagation channel conditions, wherein the virtual antenna port is created in response thereto.  
13. (Original) The terminal device according to claim 12, wherein the indication of inferior physical radio propagation channel conditions is given per physical antenna port, and for which at least two physical antenna ports the virtual antenna port is created and applied over is based on the indication per physical antenna port.  
14. (Original) The terminal device according to claim 1, wherein the terminal device is further configured to obtaining an indication from a radio access network node for the terminal device to transmit the uplink reference signals, and the reference signals are transmitted in response thereto.  
15. (Original) The terminal device according to claim 1, wherein the terminal device is further configured to transmit, in the virtual antenna port, uplink data.  
16. (Currently Amended) The terminal device according to claim 15, wherein the uplink data is transmitted on a physical uplink shared channel (PUSCH).  
17. (Original) The terminal device according to claim 16, wherein the uplink reference signals are transmitted over the 5G New Radio (NR) air interface.  

18. (Original) A method for transmission of reference signals, the method being performed by a terminal device comprising at least two physical antenna ports, the method comprising: 




creating a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmitting, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports.  
19. (Original) A computer program product comprising a computer program for transmission of reference signals and a non-transitory computer readable storage medium on which the computer program is stored, the computer program comprising computer code which, when run on processing circuitry of a terminal device comprising at least two physical antenna ports, causes the terminal device to: 




create a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports.  


20. (Original) A communication system comprising a terminal device comprising at least two physical antenna ports and a radio access network node configured to provide network access over one or more radio propagation channels to the terminal device, wherein the communication system is configured to: create a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports.  
21. (Original) A method, the method comprising: evaluating received reference signals on two or more physical antenna ports; and determining whether to create a virtual antenna port based on the evaluation.   

18. A terminal device for transmission of reference signals, the terminal device comprising at least two physical antenna ports, the terminal device further comprising processing circuitry, the processing circuitry being configured to cause the terminal device to: obtain an indication of inferior physical radio propagation channel conditions; based at least on obtaining the indication of inferior physical radio propagation channel conditions, create a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports.
2. The method according to claim 1, wherein the terminal device only has access to non-coherent precoders for uplink transmission.
3. The method according to claim 1, wherein the terminal device only has access to non-coherent precoders and partial-coherent precoders for uplink transmission.

4. The method according to claim 1, wherein the reference signals are transmitted over a frequency interval, wherein the virtual antenna port is created by applying virtualization weights to the physical antenna ports, and wherein the virtualization weights are different for different frequency subbands within the frequency interval.
5. The method according to claim 1, wherein one single virtual antenna port is created.
6. The method according to claim 1, wherein the virtual antenna port is created for all physical antenna ports of the terminal device.
7. The method according to claim 1, wherein the terminal device has four or eight physical antenna ports in total.
8. The method according to claim 1, wherein each physical antenna port is fed by its own power amplifier.
9. The method according to claim 1, wherein each physical antenna port is operatively connected to only a single antenna element or an array of at least two antenna elements.

10. The method according to claim 9, wherein the antenna element or array of at least two antenna elements of at least two of the physical antenna ports are arranged at the terminal device to point in at least two mutually different pointing directions.

11. The method according to claim 1, wherein the uplink reference signals are sounding reference signals, SRS.
12. The method according to claim 1, further comprising: obtaining an indication from a radio access network node for the terminal device to transmit the uplink reference signals, and wherein the reference signals are transmitted in response thereto.

Claim 18.








Claim 18.







13. The method according to claim 1, further comprising: transmitting, in the virtual antenna port, uplink data.
14. The method according to claim 13, wherein the uplink data is transmitted on a physical uplink shared channel, PUSCH.


15. The method according to claim 14, wherein the uplink reference signals are transmitted over the 5G New Radio, NR, air interface.

1. A method for transmission of reference signals, the method being performed by a terminal device, the terminal device comprising at least two physical antenna ports, the method comprising: obtaining an indication of inferior physical radio propagation channel conditions; based at least on obtaining the indication of inferior physical radio propagation channel conditions, creating a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmitting, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports.
20. A computer program product comprising a computer program for transmission of reference signals and a non-transitory computer readable storage medium on which the computer program is stored the computer program comprising: computer code which, when run on processing circuitry of a terminal device comprising at least two physical antenna ports, causes the terminal device to: obtain an indication of inferior physical radio propagation channel conditions; based at least on obtaining the indication of inferior physical radio propagation channel conditions, create a virtual antenna port for, and applied over, at least two of the physical antenna ports; and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports.

Claim 20.












Claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paxer et al (US 2019/0372732)(hereinafter Paxer).
  	Regarding  claim 1, Paxer discloses a terminal device for transmission of reference signals, the terminal device comprising: at least two physical antenna ports; and processing circuitry (see Paxer, Fig. 2, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink, and p. [0097], e.g., Table 1), the processing circuitry being configured to cause the terminal device to: create a virtual antenna port for, and applied over, at least two of the physical antenna ports (see Paxer, Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, first group of 4 physical baseband/antenna ports are mapped to SRS ports 1 and 2, second group of the 5th and 6th 4 physical baseband/antenna ports are mapped to SRS ports 3 and 4); and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports (see Paxer, Fig. 6, e.g., same virtual antenna port (e.g., the 5th and 6th physical baseband/antenna ports) is used for transmission of corresponding number of uplink reference signals (e.g., SRS ports 3 and 4), and Fig. 7, p. [0114], e.g., the method in a wireless device of performing an uplink transmission).
 	Regarding claim 4, Paxer discloses the terminal device according to claim 1, wherein the reference signals are transmitted over a frequency interval, the virtual antenna port is created by applying virtualization weights to the physical antenna ports, and the virtualization weights are different for different frequency subbands within the frequency interval (see Paxer,  p. [0054-0055], [0091-0093], e.g., the wireless device may transmit an SRS configuration message indicating that it desires the forthcoming SRSs to be transmitted in a certain fashion (e.g., distributing the SRS antenna ports in a certain way on the time-frequency resource grid, or using certain comb offsets, cyclic shifts, or OCC-codes)).
 	Regarding claim 5, Paxer discloses the terminal device according to claim 1, wherein one single virtual antenna port is created (see Paxer, Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, the 7th physical baseband/antenna ports are mapped to SRS port0).
Regarding claim 6, Paxer discloses the terminal device according to claim 1, wherein the virtual antenna port is created for all physical antenna ports of the terminal device (see Paxer, Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, first group of 4 physical baseband/antenna ports are mapped to SRS ports 1 and 2, second group of the 5th and 6th 4 physical baseband/antenna ports are mapped to SRS ports 3 and 4, and the 7th physical baseband/antenna ports are mapped to SRS port0).   
 	Regarding claim 7, Paxer discloses the terminal device according to claim 1, wherein the terminal device has four or eight physical antenna ports in total (see Paxer, Fig. 2, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink, and Fig. 6,  p. [0097], e.g., Table 1).
Regarding claim 8, Paxer discloses the terminal device according to claim 1, wherein each physical antenna port is fed by its own power amplifier (see Paxer, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink. Each of these TXRUs contains the hardware to independently transmit/receive signals, including the Power Amplifiers).  
 	Regarding claim 9, Paxer discloses the terminal device according to claim 1, wherein each physical antenna port is operatively connected to only a single antenna element or an array of at least two antenna elements (see Paxer, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink).  
 	Regarding claim 10, Paxer discloses the terminal device according to claim 9, wherein the antenna element or the array of at least two antenna elements of at least two of the physical antenna ports are arranged at the terminal device to point in at least two mutually different pointing directions (see Paxer, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink).
Regarding claim 11, Paxer discloses the terminal device according to claim 1, wherein the uplink reference signals are sounding reference signals (SRSs) (see Paxer, p. [0058], e.g., An uplink reference signal, the Sounding Reference Signal (SRS), is transmitted by the UE and received by the gNB to determine the channel quality between the UE and the gNB).  .
Regarding claim 12, Paxer discloses the terminal device according to claim 1, wherein the terminal device is further configured to obtain an indication of inferior physical radio propagation channel conditions, wherein the virtual antenna port is created in response thereto (see Paxer, Figs 7, 8, p. [0114-0118], e.g., the wireless device communicates an indication of the one or more subsets to a network node, and p. [0117], e.g., the indication of the one or more subsets indicates which antenna ports are combinable or which antenna ports are not combinable, and see Table 1, p. [0098]).  
 	Regarding claim 13, Paxer discloses the terminal device according to claim 12, wherein the indication of inferior physical radio propagation channel conditions is given per physical antenna port, and for which at least two physical antenna ports the virtual antenna port is created and applied over is based on the indication per physical antenna port (see Paxer, Figs 7, 8, p. [0114-0118], e.g., the wireless device communicates an indication of the one or more subsets to a network node, and p. [0117], e.g., the indication of the one or more subsets indicates which antenna ports are combinable or which antenna ports are not combinable, and see Table 1, p. [0098]).  
 	Regarding claim 14, Paxer discloses the terminal device according to claim 1, wherein the terminal device is further configured to obtaining an indication from a radio access network node for the terminal device to transmit the uplink reference signals, and the reference signals are transmitted in response thereto (see Paxer, Figs 7, 8, p. [0114-0118], e.g., the wireless device communicates an indication of the one or more subsets to a network node, and p. [0117], e.g., the indication of the one or more subsets indicates which antenna ports are combinable or which antenna ports are not combinable, and see Table 1, p. [0098]).  
 	Regarding claim 15, Paxer discloses the terminal device according to claim 1, wherein the terminal device is further configured to transmit, in the virtual antenna port, uplink data (see Paxer, Figs. 6, 7, e.g., same virtual antenna port (e.g., the 5th and 6th physical baseband/antenna ports) is used for transmission of corresponding number of uplink reference signals (e.g., SRS ports 3 and 4), and Fig. 7, p. [0114], e.g., the method in a wireless device of performing an uplink transmission).   
 	Regarding claim 16, Paxer discloses the terminal device according to claim 16 claim 15, wherein the uplink data is transmitted on a physical uplink shared channel (PUSCH) (see Paxer, p.[0077]).  
 	Regarding claim 17, Paxer discloses the terminal device according to claim 16, wherein the uplink reference signals are transmitted over the 5G New Radio (NR) air interface (see Paxer, p. [0052]).  
 	Regarding  claim 18, Paxer discloses a method for transmission of reference signals, the method being performed by a terminal device comprising at least two physical antenna ports (see Paxer, Fig. 2, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink, and p. [0097], e.g., Table 1),, the method comprising: creating a virtual antenna port for, and applied over, at least two of the physical antenna ports (see Paxer, Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, first group of 4 physical baseband/antenna ports are mapped to SRS ports 1 and 2, second group of the 5th and 6th 4 physical baseband/antenna ports are mapped to SRS ports 3 and 4); and transmitting, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports (see Paxer, Fig. 6, e.g., same virtual antenna port (e.g., the 5th and 6th physical baseband/antenna ports) is used for transmission of corresponding number of uplink reference signals (e.g., SRS ports 3 and 4), and Fig. 7, p. [0114], e.g., the method in a wireless device of performing an uplink transmission).  
 	Regarding  claim 19, Paxer discloses a computer program product comprising a computer program for transmission of reference signals and a non-transitory computer readable storage medium on which the computer program is stored, the computer program comprising computer code which, when run on processing circuitry of a terminal device comprising at least two physical antenna ports (see Paxer, Fig. 2, p. [0011], e.g., UEs can be equipped with multiple antennas and multiple transmit and receive units (TXRUs) to enable MIMO transmissions in the uplink, and p. [0097], e.g., Table 1), causes the terminal device to: create a virtual antenna port for, and applied over, at least two of the physical antenna ports (see Paxer, Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, first group of 4 physical baseband/antenna ports are mapped to SRS ports 1 and 2, second group of the 5th and 6th 4 physical baseband/antenna ports are mapped to SRS ports 3 and 4); and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports (see Paxer, Fig. 6, e.g., same virtual antenna port (e.g., the 5th and 6th physical baseband/antenna ports) is used for transmission of corresponding number of uplink reference signals (e.g., SRS ports 3 and 4), and Fig. 7, p. [0114], e.g., the method in a wireless device of performing an uplink transmission).   
 	Regarding claim 20, Paxer discloses a communication system comprising a terminal device comprising at least two physical antenna ports and a radio access network node configured to provide network access over one or more radio propagation channels to the terminal device, wherein the communication system is configured to: create a virtual antenna port for, and applied over, at least two of the physical antenna ports (see Paxer, Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, first group of 4 physical baseband/antenna ports are mapped to SRS ports 1 and 2, second group of the 5th and 6th 4 physical baseband/antenna ports are mapped to SRS ports 3 and 4); and transmit, in the virtual antenna port, as many uplink reference signals as there are physical antenna ports (see Paxer, Fig. 6, e.g., same virtual antenna port (e.g., the 5th and 6th physical baseband/antenna ports) is used for transmission of corresponding number of uplink reference signals (e.g., SRS ports 3 and 4), and Fig. 7, p. [0114], e.g., the method in a wireless device of performing an uplink transmission).   
 	Regarding claim 21, Paxer discloses a method, the method comprising: 
evaluating received reference signals on two or more physical antenna ports (see Paxer, p. [0058], e.g., the Sounding Reference Signal (SRS), is transmitted by the UE and received by the gNB to determine the channel quality between the UE and the gNB); and 
determining whether to create a virtual antenna port based on the evaluation (see Paxer, p. [0058], e.g., A mapping between SRS ports to baseband ports is performed to configure the MIMO capabilities of the UE, and Fig. 6, p. [0096-0098], e.g., the mapping of sounding reference signal (SRS) ports to multiple physical basesband/antenna ports. For example, first group of 4 physical baseband/antenna ports are mapped to SRS ports 1 and 2, second group of the 5th and 6th 4 physical baseband/antenna ports are mapped to SRS ports 3 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Paxer in view D1: ERICSSON: "On full power UL transmission", 3GPP DRAFT; R1 -1902826 ON FULL POWER UL TRANSMISSION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Athens, Greece; 20190225 - 20190301 16 February 2019 (2019-02-16), XP051600521.
 	Regarding claim 2, Paxer does not expressly disclose the device according to claim 1, wherein the terminal device only has access to non-coherent precoders for uplink transmission.                   	D1 discloses the above recited limitations (see D1, section 1: Introduction, and section 3, 3.1, e.g., D1 discloses option 1-1: new codebook subset for non and partially-coherent UEs).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate D1’s teachings into Paxer.  The suggestion/motivation would have been to enable full power transmission for PUSCH as suggested by D1. 
  	Regarding claim 3, the combined teachings of Paxer and D1 disclose the device according to claim 1, wherein the terminal device only has access to non-coherent precoders and partial-coherent precoders for uplink transmission (see D1, section 3, 3.1, e.g., D1 discloses option 1-1: new codebook subset for non and partially-coherent UEs).  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477